EXHIBIT 99.1 REGENXBIO Reports Fourth Quarter and Full-Year 2016 Financial Results and Recent Operational Highlights • IND for RGX-314 Phase I trial for wet AMD is active and dosing initiated for RGX-501 Phase I/II trial for HoFH • Interim trial updates for RGX-314 and RGX-501 expected by year-end 2017 • $159 million in cash, cash equivalents and marketable securities as of December 31, 2016 ROCKVILLE, Md., March 7, 2017 (GLOBE NEWSWIRE) REGENXBIO Inc. (Nasdaq:RGNX), a leading clinical-stage biotechnology company seeking to improve lives through the curative potential of gene therapy based on its proprietary NAV® Technology Platform, today announced financial results for the fourth quarter and full year ended December 31, 2016 and recent operational highlights. “In 2016, REGENXBIO made significant progress in advancing our lead product candidate programs that has enabled us to achieve key milestones in the first quarter of 2017. The IND for RGX-314 for the treatment of wet AMD is now active and we recently initiated dosing for our Phase I/II clinical trial of RGX-501 for the treatment of HoFH,” said Kenneth T. Mills, President and Chief Executive Officer of REGENXBIO. “We believe 2017 will continue to be a pivotal year for REGENXBIO, as we seek to improve lives through the curative potential of gene therapy by advancing our clinical trials and building a NAV gene therapy pipeline internally and with our NAV Technology Platform Licensees. We look forward to providing updates on our lead product candidate programs throughout the year, including interim trial updates for RGX-314 and RGX-501 by year-end 2017.” Recent Operational Highlights • In February 2017, REGENXBIO announced the Investigational New Drug application (IND) for RGX-314 for the treatment of wet age-related macular degeneration (wet AMD) is active. Site activation is underway at six leading retinal surgery centers in the United States. REGENXBIO is on track to begin enrollment in the RGX-314 Phase I clinical trial by mid-2017, and to provide an interim trial update by the end of 2017. • In March 2017, dosing was initiated for the Phase I/II clinical trial evaluating RGX-501 for the treatment of homozygous familial hypercholesterolemia (HoFH). REGENXBIO is on track to provide an interim trial update from the RGX-501 clinical trial in late 2017. • REGENXBIO plans to file an IND for the Phase I/II clinical trial of RGX-111 for the treatment of Mucopolysaccharidosis Type I (MPS I) in the first half of 2017. Enrollment in the RGX-111 clinical trial is on track to commence in the second half of 2017. • REGENXBIO plans to file an IND for RGX-121 for the treatment of Mucopolysaccharidosis Type II (MPS II) in mid-2017. Manufacturing of material to support the planned RGX-121 Phase I/II clinical trial is ongoing. • In 2016, REGENXBIO invested in internal capabilities, expanded its contract manufacturing network and opened an advanced manufacturing and analytics lab. • As of December 31, 2016, REGENXBIO’s NAV Technology Platform was being applied in the development of more than 20 partnered product candidates by nine NAV Technology Platform Licensees. Since February 1, 2017, two NAV Technology Platform Licensees have provided updates on active clinical programs: o AveXis, Inc. announced details on the planned pivotal trial of AVXS-101 in the E.U., which is expected to initiate in the second half of 2017. AVXS-101 uses the NAV AAV9 vector for the treatment of spinal muscular atrophy (SMA) Type 1. o Audentes Therapeutics, Inc. announced that the IND is active for the Phase I/II clinical trial of AT342, and that preliminary data are expected to be available by the end of 2017. AT342 uses the NAV AAV8 vector for the treatment of Crigler-Najjar Syndrome. Financial Results Cash, cash equivalents and marketable securities were $159.0 million as of December 31, 2016, compared to $216.4 million as of December 31, 2015.
